


EXECUTIVE RESTRICTIVE COVENANT AND SEVERANCE AGREEMENT
This Executive Restrictive Covenant and Severance Agreement (“Agreement”) is
made effective as of ___________, 2015 (“Effective Date”), by and between Axalta
Coating Systems Ltd., a Bermuda exempted limited liability company (the
“Company” and as the context requires the Company shall include the Company’s
subsidiaries), Axalta Coating Systems, LLC, a Delaware limited liability company
(“Axalta U.S.”) and _______________ (“Executive”) (collectively, referred to as
the “Parties” or individually referred to as a “Party”).
WHEREAS, Executive is a key employee of the Company and the Company has
requested that Executive agree to be bound by certain restrictive covenants in
favor of the Company; and
WHEREAS, the Company and Executive desire to set forth herein the terms and
conditions of Executive's compensation in the event of a termination of
Executive's employment under certain circumstances; and
WHEREAS, especially in the event of a Change in Control (as defined below),
Executive may be vulnerable to dismissal without regard to the quality of
Executive's service, and the Compensation Committee of the Board believes that
it is in the best interest of the Company and its members to enter into this
Agreement in order to ensure fair treatment of Executive and to reduce the
distractions and other adverse effects upon such Executive's performance which
are inherent in the event of such a Change in Control.
The Parties agree as follows:
1.Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:
(a)    “Affiliate” means with respect to any person or entity, any other person
or entity that, directly or indirectly, through one or more intermediaries,
controls, or is controlled by, or is under common control with, such person or
entity. For purposes of this definition, “control”, when used with respect to
any person or entity, means the power to direct the management and policies of
such person or entity, directly or indirectly, whether through ownership of
voting securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.
(b)    “Average Bonus Amount” means the average annual bonus earned by Executive
for the two full fiscal years prior to the fiscal year in which the Qualifying
Termination occurs, which, for the avoidance of doubt, shall exclude any
sign-on, retention, change in control or similar bonus.
(c)    “Base Amount” means the greater of Executive’s annual base salary (i) at
the rate in effect on the day prior to the date of Executive’s Qualifying
Termination, (ii) at the highest rate in effect at any time during the ninety
(90) day period prior to Executive’s Qualifying Termination, or (iii) at the
highest rate in effect at any time during the ninety (90) day period prior to a
Change in Control, and in any case shall include all amounts of such base salary
that are deferred under any qualified and non-qualified employee benefit plans
of the Company or under any other agreement or arrangement.
(d)    “Board” shall mean the Board of Directors of the Company.
(e)    “Bonus Amount” means the greater of Executive’s target annual bonus
amount (i) as in effect at the time of Executive’s Qualifying Termination, (ii)
at the highest level in effect at any time during the ninety (90) day period
prior to Executive’s Qualifying Termination, or (iii) at the highest level in
effect at any time during the ninety (90) day period prior to a Change in
Control.
(f)    “Cause” shall mean any of the following: (i) Executive’s failure to (A)
substantially perform his duties with the Company (other than any such failure
resulting from Executive’s Permanent Disability) or (B) comply with, in any
material respect, any of the Company’s policies; (ii) the Board’s determination
that Executive failed in any material respect to carry out or comply with any
lawful and reasonable directive of the Board; (iii) Executive’s breach of a
material provision of this Agreement; (iv) Executive’s conviction, plea of no
contest, plea of nolo contendere, or imposition of unadjudicated probation for
any felony or crime involving moral turpitude; (v) Executive’s unlawful use
(including being under the influence) or possession of illegal drugs on the
Company’s (or any of its Affiliate’s) premises or while performing Executive’s
duties and responsibilities for the Company; or (vi) Executive’s commission of
an act of fraud, embezzlement, misappropriation, willful misconduct, or breach
of fiduciary duty against the Company or any of its Affiliates. Notwithstanding
the foregoing, in the case of clauses (i), (ii) and (iii) above, no Cause will
have occurred unless and until the Company has: (a) provided Executive written
notice describing the applicable facts and circumstances underlying such finding
of Cause; and (b) provided Executive with an opportunity to cure the same within
30 days after the receipt of such notice; provided, however, that Executive
shall be provided only one cure opportunity per category of Cause event in any
rolling six (6) month period. If the Executive fails to cure the same within
such 30 days, then “Cause” shall be deemed to have occurred as of the expiration
of the 30-day cure period.
(g)    “Change in Control” shall mean and includes each of the following: (i) a
transaction or series of transactions occurring after the Effective Date whereby
any “person” or related “group” of “persons” (as such terms are used in Sections
13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (other than the Company, any of its subsidiaries, an employee
benefit plan maintained by the Company or any of its subsidiaries or a “person”
that, prior to such transaction, directly or indirectly controls, is controlled
by, or is under common control with, the Company) directly or indirectly
acquires beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of securities of the Company possessing 30% or more of the total
combined voting power of the Company’s securities outstanding immediately after
such transaction; (ii) during any 12 month period, individuals who, at the
beginning of such period, constitute the Board together with any new members of
the Board whose election by the Board or nomination for election by the
Company’s members was approved by a vote of at least two-thirds of the members
of the Board then still in office who either were members of the Board at the
beginning of the one-year period or whose election or nomination for election
was previously so approved (other than (x) an individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of the directors of the Company, as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act,
and (y) any member of the Board whose initial assumption of office during such
12 month period in connection with a transaction described in Section
1(g)(iii)(x) below that occurs with a non-Affiliate third party), cease for any
reason to constitute a majority thereof; or (iii) the consummation by the
Company (whether directly involving the Company or indirectly involving the
Company through one or more intermediaries) after the Effective Date of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale,
lease, exchange or other transfer (in one transaction or a series of
transactions contemplated or arranged by any party as a single plan) of all or
substantially all of the Company’s assets or (z) the acquisition of assets or
stock of another entity, other than a transaction:
(a)    in the case of Sections 1(g)(i) and 1(g)(iii), which results in the
Company’s voting securities outstanding immediately before the transaction
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the Company or the person that, as a result of the
transaction, controls, directly or indirectly, the Company or owns, directly or
indirectly, all or substantially all of the Company’s assets or otherwise
succeeds to the business of the Company (the Company or such person, the
“Successor Entity”)) directly or indirectly, more than seventy percent (70%) of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and
(b)    in the case of Section 1(g)(iii), after which no person or group
beneficially owns voting securities representing 30% or more of the combined
voting power of the Successor Entity; provided, however, that no person or group
shall be treated for purposes of this clause (b) as beneficially owning 30% or
more of combined voting power of the Successor Entity solely as a result of the
voting power held in the Company prior to the consummation of the transaction.
(h)     “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
Treasury Regulations and other interpretive guidance thereunder.
(i)    “Good Reason” shall mean the occurrence of any of the following events or
conditions without Executive’s written consent: (i) a decrease in Executive’s
Base Amount, other than a reduction in Executive’s Base Amount of less than 10%
that is implemented in connection with a contemporaneous reduction in annual
base salaries affecting other senior executives of the Company, (ii) a material
decrease in Executive’s authority or areas of responsibility as are commensurate
with such Executive’s title or position, or (iii) the relocation of Executive’s
primary office to a location more than 35 miles from the Company’s then current
headquarters. Executive must provide written notice to the Company of the
occurrence of any of the foregoing events or conditions within ninety (90) days
of the occurrence of such event or the date upon which Executive reasonably
became aware that such an event or condition had occurred. The Company or any
successor or Affiliate shall have a period of thirty (30) days to cure such
event or condition after receipt of written notice of such event from Executive.
Any voluntary termination for “Good Reason” following such thirty (30) day cure
period must occur no later than the date that is one (1) year following the date
notice was provided by Executive. Executive’s voluntary Separation from Service
by reason of resignation from employment with the Company for Good Reason shall
be treated as involuntary.
(j)     “Permanent Disability” shall mean, at any time the Company or any of its
affiliates sponsors a long-term disability plan for the Company’s employees,
“disability” as defined in such long-term disability plan for the purpose of
determining a participant’s eligibility for benefits, provided, however, if the
long-term disability plan contains multiple definitions of disability,
“Permanent Disability” shall refer to that definition of disability which, if
Executive qualified for such disability benefits, would provide coverage for the
longest period of time. The determination of whether Executive has a Permanent
Disability shall be made by the person or persons required to make disability
determinations under the long-term disability plan. At any time the Company does
not sponsor a long-term disability plan for its employees, Permanent Disability
shall mean Executive’s inability to perform, with or without reasonable
accommodation, the essential functions of Executive’s position hereunder for a
total of three months during any six-month period as a result of incapacity due
to mental or physical illness as determined by a physician selected by the
Company or its insurers and acceptable to Executive or Executive’s legal
representative, with such agreement as to acceptability not to be unreasonably
withheld or delayed. Any refusal by Executive to submit to a medical examination
for the purpose of determining Permanent Disability shall be deemed to
constitute conclusive evidence of Executive’s Permanent Disability.
(k)    “Pre-Change in Control Cash Severance Pay” shall mean an amount equal to
the greater of (i) [two][one and a half][one] times the Base Amount and Average
Bonus Amount; and (ii) [4][2.625][1.6] times the Base Amount.
(l)    “Qualifying Termination” means (i) a termination by Executive of
Executive’s employment with the Company for Good Reason or (ii) a termination by
the Company of Executive’s employment with the Company without Cause. Neither a
termination of Executive's employment due to Permanent Disability nor a
termination of Executive’s employment due to death shall constitute a Qualifying
Termination.
(m)    “Separation from Service” means a “separation from service” with the
Company as such term is defined in Treasury Regulation Section 1.409A-1(h) and
any successor provision thereto.
2.    Severance.
(a)    Severance Upon Qualifying Termination. If Executive has a Qualifying
Termination that does not occur within two years following a Change in Control,
then subject to the requirements of this Section 2 and the Executive’s continued
compliance with Sections 3, 4 and 5, Executive shall be entitled to receive, in
lieu of any severance payments or other severance benefits to which Executive
may otherwise be entitled under any other agreement with or plan, policy or
arrangement of the Company, the following payments and benefits:
(i)    The Company shall pay to Executive his or her fully earned but unpaid
base salary, when due, through the date of Executive’s Qualifying Termination at
the rate then in effect, plus all other benefits, if any, under any Company
group retirement plan, nonqualified deferred compensation plan, equity award
plan or agreement, health benefits plan or other Company group benefit plan to
which Executive may be entitled pursuant to the terms of such plans or
agreements;
(ii)    Subject to Section 2(d) and Section 6, Executive shall be entitled to
receive the Pre-Change in Control Cash Severance Pay, payable in regular
installments over the [24][18][12] month period following the effective date of
such Qualifying Termination in accordance with the Company’s regular payroll
practices;
(iii)    Subject to Section 2(d) and Section 6, to the extent unpaid as of the
date of the Qualifying Termination, Executive shall be entitled to receive an
amount of cash equal to any annual bonus amount earned by Executive for the
Company’s fiscal year prior to the fiscal year in which the Qualifying
Termination occurs, paid in the fiscal year in which the Qualifying Termination
occurs at the same time annual bonuses are generally paid to the Company’s
executives;
(iv)    Subject to Section 2(d) and Section 6, Executive shall be entitled to
receive payment in an amount equal to the amount of the premiums Executive would
be required to pay under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”) (without regard to whether Executive is eligible for
or elects COBRA continuation coverage) to continue Executive’s and Executive’s
covered dependents’ medical, dental and vision coverage in effect on the date of
Executive’s Qualifying Termination, which amount shall be calculated by
multiplying the premium amount for the first month of COBRA coverage by
[24][18][12] and shall be paid in a single lump sum on the First Payment Date
(as defined below), except as otherwise provided in Section 11(h); and
(v)    All unvested equity or equity-based awards granted to the Executive under
any equity compensation plans of the Company shall be treated as provided in the
documents governing such awards.
(b)    Severance Upon Qualifying Termination Occurring Within Two Years
Following a Change in Control. If Executive has a Qualifying Termination that
occurs within two years following a Change in Control, then subject to the
requirements of this Section 2 and, the Executive’s continued compliance with
Sections 3, 4 and 5, Executive shall be entitled to receive, in lieu of any
severance payments or other severance benefits to which Executive may otherwise
be entitled under any other agreement with or plan, policy or arrangement of the
Company, the following payments and benefits:
(i)    The Company shall pay to Executive his or her fully earned but unpaid
base salary, when due, through the date of Executive’s Qualifying Termination at
the rate then in effect, plus all other benefits, if any, under any Company
group retirement plan, nonqualified deferred compensation plan, equity award
plan or agreement, health benefits plan or other Company group benefit plan to
which Executive may be entitled pursuant to the terms of such plans or
agreements;
(ii)    Subject to Section 2(d) and Section 6, Executive shall be entitled to
receive severance pay in an amount equal to [three][two] times the sum of the
Base Amount and the Bonus Amount, payable in a single lump sum on the First
Payment Date, except as otherwise provided in Section 11(h);
(iii)    Subject to Section 2(d) and Section 6, to the extent unpaid as of the
date of the Qualifying Termination, Executive shall be entitled to receive an
amount of cash equal to any annual bonus amount earned by Executive for the
Company’s fiscal year prior to the fiscal year in which the Qualifying
Termination occurs, paid in the fiscal year in which the Qualifying Termination
occurs at the same time annual bonuses are generally paid to the Company’s
executives;
(iv)    Subject to Section 2(d) and Section 6, Executive shall be entitled to
receive payment in an amount equal to the amount of the premiums Executive would
be required to pay under COBRA (without regard to whether Executive is eligible
for or elects COBRA continuation coverage) to continue Executive’s and
Executive’s covered dependents’ medical, dental and vision coverage in effect on
the date of Executive’s Qualifying Termination, which amount shall be calculated
by multiplying the premium amount for the first month of COBRA coverage by
[36][24] and shall be paid in a single lump sum on the First Payment Date,
except as otherwise provided in Section 11(h); and
(v)    Subject to Section 2(d) and Section 6 and notwithstanding anything to the
contrary in any existing equity award agreement, all unvested equity or
equity-based awards granted to Executive under any equity compensation plans of
the Company shall immediately become 100% vested, provided that, unless a
provision more favorable to Executive is included in an applicable award
agreement, any such awards that are subject to performance-based vesting
conditions shall only be payable subject to the attainment of the performance
measures for the applicable performance period as provided under the terms of
the applicable award agreement.
(c)    Other Terminations. Upon Executive’s termination of employment for any
reason other than as set forth in Section 2(a) and Section 2(b), the Company
shall not have any other or further obligations to Executive under this
Agreement (including any financial obligations) except that Executive shall be
entitled to receive (i) Executive’s fully earned but unpaid base salary, through
the date of termination at the rate then in effect and (ii) all other amounts or
benefits to which Executive is entitled under any compensation, retirement or
benefit plan or practice of the Company at the time of termination in accordance
with the terms of such plans or practices, including, without limitation, any
continuation of benefits required by COBRA or applicable law.
(d)    Release. As a condition to Executive’s receipt of any amounts set forth
in Section 2(a) or Section 2(b) above, Executive shall execute and not revoke a
general release of all claims in favor of the Company (the “Release”) in the
form substantially similar to the form attached hereto as Exhibit A (and any
statutorily prescribed revocation period applicable to such Release shall have
expired) within the thirty (30) day period following the date of Executive’s
Qualifying Termination.
(e)    Exclusive Remedy. Except as otherwise expressly required by law (e.g.,
COBRA) or as specifically provided herein, all of Executive’s rights to salary,
severance, benefits, bonuses and other amounts (if any) accruing after the
termination of Executive’s employment shall cease upon such termination. In
addition, the severance payments provided for in Section 2(a) and 2(b) above are
intended to be paid in lieu of any severance payments Executive may otherwise be
entitled to receive under any other plan, program, policy or agreement with the
Company or any of its affiliates.
(f)    No Mitigation. Executive shall not be required to mitigate the amount of
any payment provided for in this Section 2 by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for in this
Section 2 be reduced by any compensation earned by Executive as the result of
employment by another employer or self-employment or by retirement benefits;
provided, however, that advances or other amounts owed by Executive to the
Company may be offset by the Company against amounts payable to Executive under
this Section 2 as long as such offset will not result in adverse tax
consequences under Section 409A (as defined below).
(g)    Return of the Company’s Property. If Executive’s employment is terminated
for any reason, the Company shall have the right, at its option, to require
Executive to vacate his or her offices prior to or on the effective date of
termination and to cease all activities on the Company’s behalf. Upon the
termination of his or her employment in any manner, Executive shall immediately
surrender to the Company all lists, books and records of, or in connection with,
the Company’s business, and all other property belonging to the Company, it
being distinctly understood that all such lists, books and records, and other
documents, are the property of the Company.
(h)    Parachute Payments.
(i)    It is the objective of this Agreement to maximize Executive’s Net
After-Tax Benefit (as defined herein) if payments or benefits provided under
this Agreement are subject to excise tax under Section 4999 of the Code.
Notwithstanding any other provisions of this Agreement, in the event that any
payment or benefit by the Company or otherwise to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (all such payments and benefits,
including the payments and benefits under Section 2(a) and Section 2(b) hereof,
being hereinafter referred to as the “Total Payments”), would be subject (in
whole or in part) to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then the cash severance payments shall first be reduced, and the
non-cash severance payments shall thereafter be reduced, to the extent necessary
so that no portion of the Total Payments shall be subject to the Excise Tax, but
only if (i) the net amount of such Total Payments, as so reduced (and after
subtracting the net amount of federal, state and local income taxes on such
reduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments),
is greater than or equal to (ii) the net amount of such Total Payments without
such reduction (but after subtracting the net amount of federal, state and local
income taxes on such Total Payments and the amount of Excise Tax to which
Executive would be subject in respect of such unreduced Total Payments and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).
(ii)    The Total Payments shall be reduced by the Company in the following
order: (i) reduction of any cash severance payments otherwise payable to
Executive that are exempt from Section 409A of the Code, (ii) reduction of any
other cash payments or benefits otherwise payable to Executive that are exempt
from Section 409A of the Code, but excluding any payments attributable to the
acceleration of vesting or payments with respect to any equity award with
respect to the Company’s common shares that is exempt from Section 409A of the
Code, (iii) reduction of any other payments or benefits otherwise payable to
Executive on a pro-rata basis or such other manner that complies with Section
409A of the Code, but excluding any payments attributable to the acceleration of
vesting and payments with respect to any equity award with respect to the
Company’s common shares that are exempt from Section 409A of the Code, and (iv)
reduction of any payments attributable to the acceleration of vesting or
payments with respect to any other equity award with respect to the Company’s
common shares that are exempt from Section 409A of the Code.
(iii)    All determinations regarding the application of this Section 2(h) shall
be made by an accounting or consulting firm with experience in performing
calculations regarding the applicability of Section 280G of the Code and the
Excise Tax selected by the Company (“Independent Advisors”). For purposes of
determining whether and the extent to which the Total Payments will be subject
to the Excise Tax, (i) no portion of the Total Payments the receipt or enjoyment
of which Executive shall have waived at such time and in such manner as not to
constitute a “payment” within the meaning of Section 280G(b) of the Code shall
be taken into account, (ii) no portion of the Total Payments shall be taken into
account which, in the opinion of the Independent Advisors, does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code
(including by reason of Section 280G(b)(4)(A) of the Code) and, in calculating
the Excise Tax, no portion of such Total Payments shall be taken into account
which, in the opinion of Independent Advisors, constitutes reasonable
compensation for services actually rendered, within the meaning of Section
280G(b)(4)(B) of the Code, in excess of the “base amount” (as defined in Section
280G(b)(3) of the Code) allocable to such reasonable compensation and (iii) the
value of any non-cash benefit or any deferred payment or benefit included in the
Total Payments shall be determined by the Independent Advisors in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code. The costs of
obtaining such determination and all related fees and expenses (including
related fees and expenses incurred in any later audit) shall be borne by the
Company.
(iv)    In the event it is later determined that a greater reduction in the
Total Payments should have been made to implement the objective and intent of
this Section 2(h), the excess amount shall be returned immediately by Executive
to the Company.
(i)    Withholding. All compensation and benefits to Executive hereunder shall
be reduced by all federal, state, local and other withholdings and similar taxes
and payments required by applicable law.
3.    Restrictive Covenants.
(a)    Executive acknowledges that Executive has been provided with Confidential
Information (as defined below) and, during Executive’s employment with the
Company, the Company from time to time will provide Executive with access to
Confidential Information. In consideration for the rights provided to Executive
as set forth in this Agreement, Executive’s continued employment with the
Company (subject to Section 10), and the Company’s provision of Confidential
Information, and Executive’s agreements regarding the use of same, in order to
protect the value of any Confidential Information, the Company and Executive
agree to the following provisions against unfair competition, which Executive
acknowledges represent a fair balance of the Company’s rights to protect its
business and Executive’s right to pursue employment:
(vi)    Executive shall not, at any time during the period beginning on the
Effective Date and ending on the date [12][18][24]- months following the date of
termination [(which period shall end on the date 24-months following the date of
termination in the event the Executive is entitled to the payments under Section
2(b))], directly or indirectly engage in, have any equity interest in, interview
for a potential employment or consulting relationship with or manage, provide
services to or operate any person, firm, corporation, partnership or business
(whether as director, officer, employee, agent, representative, partner,
security holder, consultant or otherwise) that engages in any business which
competes with any portion of the Business (as defined below) of the Company
anywhere in the world. Nothing herein shall prohibit Executive from being a
passive owner of not more than 2% of the outstanding equity interest in any
entity that is publicly traded, so long as Executive has no active participation
in the business of such entity.
(vii)    Executive shall not, at any time during the period beginning on the
Effective Date and ending on the date [18][24]- months following the date of
termination [(which period shall end on the date 24-months following the date of
termination in the event the Executive is entitled to the payments under Section
2(b))], directly or indirectly (i) solicit, divert or take away any customers,
clients, or business acquisition or other business opportunity of the Company,
(ii) contact or solicit, with respect to hiring, or hire any employee of the
Company or any person employed by the Company at any time during the 12 month
period immediately preceding the date of termination, (iii) induce or otherwise
counsel, advise or encourage any employee of the Company to leave the employment
of the Company, or (iv) induce any distributor, representative or agent of the
Company to terminate or modify its relationship with the Company.
(b)    In the event the terms of this Section 3 shall be determined by any court
of competent jurisdiction to be unenforceable by reason of its extending for too
great a period of time or over too great a geographical area or by reason of its
being too extensive in any other respect, it will be interpreted to extend only
over the maximum period of time for which it may be enforceable, over the
maximum geographical area as to which it may be enforceable, or to the maximum
extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.
(c)    As used in this Section 3, (i) the term “Company” shall include the
Company and its direct and indirect parents and subsidiaries and (ii) the term
“Business” shall mean the business of the Company and shall include the
manufacturing and sale of automotive and industrial paints, coatings and related
products, as such business may be expanded or altered by the Company during the
term of Executive’s employment with the Company.
(d)    Executive represents that Executive’s employment by the Company does not
and will not breach any agreement with any former employer, including any
non-compete agreement or any agreement to keep in confidence or refrain from
using information acquired by Executive prior to Executive’s employment by the
Company. During Executive’s employment by the Company, Executive agrees that
Executive will not violate any non-solicitation agreements that Executive
entered into with any former employer or improperly make use of, or disclose,
any information or trade secrets of any former employer or other third party,
nor will Executive bring onto the premises of the Company or its affiliates or
use any unpublished documents or any property belonging to any former employer
or other third party, in violation of any lawful agreements with that former
employer or third party.
4.    Non-disclosure of Proprietary Information
(a)    Except in connection with the faithful performance of Executive’s duties
for the Company or pursuant to Section 4(c) and (e), Executive shall, in
perpetuity, maintain in confidence and shall not directly, indirectly or
otherwise, use, disseminate, disclose or publish, or use for Executive’s benefit
or the benefit of any person, firm, corporation or other entity (other than the
Company) any confidential or proprietary information or trade secrets of or
relating to the Company (including, without limitation, business plans, business
strategies and methods, acquisition targets, intellectual property in the form
of patents, trademarks and copyrights and applications therefor, ideas,
inventions, works, discoveries, improvements, information, documents, formulae,
practices, processes, methods, developments, source code, modifications,
technology, techniques, data, programs, other know-how or materials, owned,
developed or possessed by the Company, whether in tangible or intangible form,
information with respect to the Company’s operations, processes, products,
inventions, business practices, finances, principals, vendors, suppliers,
customers, potential customers, marketing methods, costs, prices, contractual
relationships, regulatory status, prospects and compensation paid to employees
or other terms of employment) (collectively, the “Confidential Information”), or
deliver to any person, firm, corporation or other entity any document, record,
notebook, computer program or similar repository of or containing any such
Confidential Information. The Parties hereby stipulate and agree that, as
between them, any item of Confidential Information is important, material and
confidential and affects the successful conduct of the businesses of the Company
(and any successor or assignee of the Company). Notwithstanding the foregoing,
Confidential Information shall not include any information that has been
published in a form generally available to the public or is publicly available
or has become public knowledge prior to the date Executive proposes to disclose
or use such information, provided, that such publishing or public availability
or knowledge of the Confidential Information shall not have resulted from
Executive directly or indirectly breaching Executive’s obligations under this
Section 4(a) or any other similar provision by which Executive is bound, or from
any third-party breaching a provision similar to that found under this Section
4(a). For the purposes of the previous sentence, Confidential Information will
not be deemed to have been published or otherwise disclosed merely because
individual portions of the information have been separately published, but only
if material features comprising such information have been published or become
publicly available.
(b)    Upon termination of Executive’s employment with the Company for any
reason, Executive will promptly deliver to the Company all correspondence,
drawings, manuals, letters, notes, notebooks, reports, programs, plans,
proposals, financial documents, or any other documents or property concerning
the Company’s customers, business plans, marketing strategies, products,
property or processes.
(c)    Executive may respond to a lawful and valid subpoena or other legal
process but shall give the Company the earliest possible notice thereof, shall,
as much in advance of the return date as possible, make available to the Company
and its counsel the documents and other information sought and shall assist such
counsel at Company’s expense in resisting or otherwise responding to such
process, in each case to the extent permitted by applicable laws or rules.
(d)    As used in this Section 4 and Section 5, the term “Company” shall include
the Company and its direct and indirect parents and subsidiaries.
(e)    Nothing in this Agreement shall prohibit Executive from (i) disclosing
information and documents when required by law, subpoena or court order (subject
to the requirements of Section 4(c) above), (ii) prohibit Executive from
reporting possible violations of federal law or regulation to any governmental
agency or entity in accordance with the provisions of and rules promulgated
under Section 21F of the Securities Exchange Act of 1934 or Section 806 of the
Sarbanes-Oxley Act of 2002, or any other whistleblower protection provisions of
state or federal law or regulation, (iii) disclosing information and documents
to Executive’s attorney, financial or tax adviser for the purpose of securing
legal, financial or tax advice, (iv) disclosing Executive’s post-employment
restrictions in this Agreement in confidence to any potential new employer, or
(v) retaining, at any time, Executive’s personal correspondence, Executive’s
personal contacts and documents related to Executive’s own personal benefits,
entitlements and obligations.
5.    Non-Disparagement. Each Party (which, in the case of the Company, shall
mean its officers and the members of the Board) agrees, during Executive’s
employment with the Company and following the date of Executive’s termination,
to refrain from Disparaging (as defined below) the other Party and its
Affiliates, including, in the case of the Company, any of its services,
technologies or practices, or any of its directors, officers, employees, agents,
representatives or members, either orally or in writing. Nothing in this
paragraph shall preclude any Party from making truthful statements that are
reasonably necessary to (a) comply with applicable law, regulation or legal
process, (b) report possible violations of applicable law or regulation to any
governmental agency or entity, including any such report made in accordance with
the provisions of and rules promulgated under Section 21F of the Securities
Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or any
other whistleblower protection provisions of state or federal law or regulation
or (c) defend or enforce a Party’s rights under this Agreement. For purposes of
this Agreement, “Disparaging” means public remarks, comments or statements,
whether written or oral, that impugn the character, integrity, reputation or
abilities of the person being disparaged. Regardless of whether made publicly,
“Disparaging” conduct against the Company and its Affiliates shall include
communications to any customer or prospective customer, any employee or
prospective employee, any supplier or prospective supplier, any service provider
or prospective service provider, any lender or prospective lender and/or any
prospective member of the Board.
6.    Condition to Severance Obligations; Claw-back. The Company shall be
entitled to cease all severance payments and benefits to Executive in the event
of Executive’s breach any of the provisions of Sections 3, 4, 5 or 7 or of any
other non-competition, non-solicitation, non-disparagement, confidentiality, or
assignment of inventions covenants contained in any other agreement between
Executive and the Company, which other covenants are hereby incorporated by
reference into this Agreement. All payments and benefits provided to Executive
pursuant to this Agreement will be subject to any Company claw-back policy
adopted to comply with applicable laws (including the Dodd-Frank Wall Street
Reform and Consumer Protection Act and any rules or regulations promulgated
thereunder) and any such payments or benefits may be forfeited, adjusted or
subject to recoupment as a result of the implementation of such claw-back
policy.
7.    Inventions. All rights to discoveries, inventions, improvements and
innovations (including all data and records pertaining thereto) related to the
business of the Company, whether or not patentable, copyrightable, registrable
as a trademark, or reduced to writing, that Executive may discover, invent or
originate during Executive’s employment with the Company, either alone or with
others and whether or not during working hours or by the use of the facilities
of the Company (“Inventions”), shall be the exclusive property of the Company.
Executive shall promptly disclose all Inventions to the Company, shall execute
at the request of the Company any assignments or other documents the Company may
deem reasonably necessary to protect or perfect its rights therein, and shall
assist the Company, upon reasonable request and at the Company’s expense, in
obtaining, defending and enforcing the Company’s rights therein. Executive
hereby appoints the Company as Executive’s attorney-in fact to execute on
Executive’s behalf any assignments or other documents reasonably deemed
necessary by the Company to protect or perfect its rights to any Inventions.
8.    Injunctive Relief. It is recognized and acknowledged by Executive that a
breach of the covenants contained in Sections 3, 4, 5 and 7 will cause
irreparable damage to Company and its goodwill, the exact amount of which will
be difficult or impossible to ascertain, and that the remedies at law for any
such breach will be inadequate. Accordingly, Executive agrees that in the event
of a breach of any of the covenants contained in Sections 3, 4, 5 and 7, in
addition to any other remedy which may be available at law or in equity, the
Company will be entitled to specific performance and injunctive relief without
the requirement to post bond.
9.    Agreement to Arbitrate. Any controversy, claim or dispute arising out of
or relating to this Agreement, shall be settled solely and exclusively by a
binding arbitration process administered by JAMS/Endispute in Philadelphia,
Pennsylvania. Such arbitration shall be conducted in accordance with the
then-existing JAMS/Endispute Rules of Practice and Procedure, with the following
exceptions if in conflict: (a) one arbitrator who is a retired judge shall be
chosen by JAMS/Endispute; (b) each Party to the arbitration will pay one-half of
the expenses and fees of the arbitrator, together with other expenses of the
arbitration incurred or approved by the arbitrator; and (c) arbitration may
proceed in the absence of any Party if written notice (pursuant to the
JAMS/Endispute rules and regulations) of the proceedings has been given to such
Party. Each Party shall bear its own attorneys fees and expenses; provided that
the arbitrator may assess the prevailing Party’s fees and costs against the
non-prevailing Party as part of the arbitrator’s award. The Parties agree to
abide by all decisions and awards rendered in such proceedings. Such decisions
and awards rendered by the arbitrator shall be final and conclusive. All such
controversies, claims or disputes shall be settled in this manner in lieu of any
action at law or equity; provided, however, that nothing in this subsection
shall be construed as precluding the bringing an action for injunctive relief or
specific performance as provided in this Agreement. This dispute resolution
process and any arbitration hereunder shall be confidential and neither any
Party nor the neutral arbitrator shall disclose the existence, contents or
results of such process without the prior written consent of all Parties, except
where necessary or compelled in a Court to enforce this arbitration provision or
an award from such arbitration or otherwise in a legal proceeding. If
JAMS/Endispute no longer exists or is otherwise unavailable, the Parties agree
that the American Arbitration Association (“AAA’) shall administer the
arbitration in accordance with its then-existing rules as modified by this
subsection. In such event, all references herein to JAMS/Endispute shall mean
AAA. Notwithstanding the foregoing, Executive and the Company each have the
right to resolve any issue or dispute over intellectual property rights by Court
action instead of arbitration.
10.    At-Will Employment Relationship. Executive’s employment with the Company
is at-will and not for any specified period and may be terminated at any time,
with or without Cause or advance notice, by either Executive or the Company. Any
change to the at-will employment relationship must be by specific, written
agreement signed by Executive and an authorized representative of the Company.
Nothing in this Agreement is intended to or should be construed to contradict,
modify or alter this at-will relationship. Upon termination of Executive’s
employment for any reason, Executive shall be deemed to have resigned from all
offices and directorships, if any, then held with the Company or any of its
Affiliates. This Agreement may not be modified, amended, or terminated except by
an instrument in writing, signed by Executive and a duly authorized officer of
the Company.
11.    General Provisions.
(a)    Successors and Assigns. The rights of the Company under this Agreement
may, without the consent of Executive, be assigned by the Company, in its sole
and unfettered discretion, to any person, firm, corporation or other business
entity which at any time, whether by purchase, merger or otherwise, directly or
indirectly, acquires all or substantially all of the assets or business of the
Company. The Company will require any successor (whether direct or indirect, by
purchase, merger or otherwise) to all or substantially all of the business or
assets of the Company expressly to assume and to agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. The failure of any such
successor to so assume this Agreement shall constitute a material breach of this
Agreement by the Company.  As used in this Agreement, the “Company” shall mean
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law or otherwise. Executive shall not be entitled to assign any of
Executive’s rights or obligations under this Agreement. This Agreement shall
inure to the benefit of and be enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
(b)    Severability. In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
Parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.
(c)    Interpretation; Construction. The headings set forth in this Agreement
are for convenience only and shall not be used in interpreting this Agreement.
This Agreement has been drafted by legal counsel representing the Company, but
Executive has participated in the negotiation of its terms. Furthermore,
Executive acknowledges that Executive has had an opportunity to review and
revise the Agreement and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement. Either Party’s failure
to enforce any provision of this Agreement shall not in any way be construed as
a waiver of any such provision, or prevent that Party thereafter from enforcing
each and every other provision of this Agreement.
(d)    Governing Law and Venue. This Agreement will be governed by and construed
in accordance with the laws of the United States and the Commonwealth of
Pennsylvania applicable to contracts made and to be performed wholly within such
State, and without regard to the conflicts of laws principles thereof. Any suit
brought hereon shall be brought in the state or federal courts sitting in
Philadelphia, Pennsylvania, the Parties hereby waiving any claim or defense that
such forum is not convenient or proper. Each Party hereby agrees that any such
court shall have in personam jurisdiction over it and consents to service of
process in any manner authorized by Pennsylvania law.
(e)    Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(a) by personal delivery when delivered personally; (b) by overnight courier
upon written verification of receipt; (c) by telecopy or facsimile transmission
upon acknowledgment of receipt of electronic transmission; or (d) by certified
or registered mail, return receipt requested, upon verification of receipt.
Notice shall be sent to Executive at the address set forth below and to the
Company at its principal place of business, or such other address as either
Party may specify in writing.
(f)    Survival. All Sections of this Agreement shall survive termination of
Executive’s employment with the Company, except Section 10.
(g)    Entire Agreement. This Agreement and any covenants and agreements
incorporated herein by reference as set forth in Section 6 as well as any
schedules or exhibits hereto together constitute the entire agreement between
the Parties in respect of the subject matter contained herein and therein and
supersede all prior or simultaneous representations, discussions, negotiations,
and agreements, whether written or oral, including that certain employment
agreement between the Company and the Executive, dated as of ___________ (the
“Employment Agreement”). For the avoidance of doubt, the Employment Agreement
shall become null and void on the Effective Date. No oral waiver, amendment or
modification will be effective under any circumstances whatsoever.
(h)    Code Section 409A.
(i)    The intent of the Parties is that the payments and benefits under this
Agreement comply with or be exempt from Section 409A of the Internal Revenue
Code of 1986, as amended, and the regulations and guidance promulgated
thereunder (collectively, “Section 409A”) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith.
(ii)    Notwithstanding anything in this Agreement to the contrary, to the
extent required to ensure that any compensation or benefits payable under this
Agreement to Executive that is designated under this Agreement as payable upon
Executive’s termination of employment comply with or satisfy an exemption from
Section 409A of the Code, such compensation and benefits shall be payable only
upon Executive’s “separation from service” with the Company within the meaning
of Section 409A (a “Separation from Service”) and, except as provided below, any
such compensation or benefits shall not be paid, or, in the case of
installments, shall not commence payment, until the thirtieth (30th) day
following Executive’s Separation from Service (the “First Payment Date”). Any
installment payments that would have been made to Executive during the thirty
(30) day period immediately following Executive’s Separation from Service but
for the preceding sentence shall be paid to Executive on the First Payment Date
and the remaining payments shall be made as provided in this Agreement.
(iii)    Notwithstanding anything in this Agreement to the contrary, if
Executive is deemed by the Company at the time of Executive’s Separation from
Service to be a “specified employee” for purposes of Section 409A, to the extent
delayed commencement of any portion of the benefits to which Executive is
entitled under this Agreement is required in order to avoid a prohibited
distribution under Section 409A, such portion of Executive’s benefits shall not
be provided to Executive prior to the earlier of (i) the expiration of the
six-month period measured from the date of Executive’s Separation from Service
with the Company or (ii) the date of Executive’s death. Upon the first business
day following the expiration of the applicable Section 409A period, all payments
deferred pursuant to the preceding sentence shall be paid in a lump sum to
Executive (or Executive’s estate or beneficiaries), and any remaining payments
due to Executive under this Agreement shall be paid as otherwise provided
herein.
(iv)    Executive’s right to receive any installment payments under this
Agreement shall be treated as a right to receive a series of separate payments
and, accordingly, each such installment payment shall at all times be considered
a separate and distinct payment as permitted under Section 409A. Except as
otherwise permitted under Section 409A, no payment hereunder shall be
accelerated or deferred unless such acceleration or deferral would not result in
additional tax or interest pursuant to Section 409A.
(v)    To the extent that any reimbursements under this Agreement are subject to
Section 409A, any such reimbursements payable to Executive shall be paid to
Executive no later than December 31 of the year following the year in which the
expense was incurred; provided, that Executive submits Executive’s reimbursement
request promptly following the date the expense is incurred, the amount of
expenses reimbursed in one year and the amount of in-kind benefits provided in
one year shall not affect the amount eligible for reimbursement or in-kind
benefits to be provided in any subsequent year, other than medical expenses
referred to in Section 105(b) of the Code, and Executive’s right to
reimbursement or in-kind benefits under this Agreement will not be subject to
liquidation or exchange for another benefit.
Notwithstanding anything in this Agreement to the contrary, in the event any
portion of Executive’s cash severance payable pursuant to Section 2 did not
satisfy an exemption from Section 409A prior to the Effective Date and does not
satisfy an exemption from Section 409A at the time of Executive’s Qualifying
Termination, then the timing of such portion of the cash severance that remains
subject to Section 409A shall be paid in accordance with the payment timing
provisions set forth in the Employment Agreement. In addition, in the event a
Change in Control does not constitute a “change in control event” as defined in
Treasury Regulation Section 1.409A-3(i)(5), any portion of Executive’s cash
severance payable pursuant to Section 2(b) that does not satisfy an exemption
from Section 409A shall be paid at the same time and in the same manner as the
related cash severance would have been paid under Section 2(a).
(i)    Administration. This Agreement shall be interpreted and administered by
the Board or a committee thereof to which the Board may delegate such function
(the “Committee”). The Board or the Committee shall have the exclusive power,
subject to and within the limitations of the express provisions of this
Agreement, to interpret this Agreement and to make factual findings and
determinations and take such action in connection with the Agreement as it, in
its sole discretion, deems appropriate. The Board’s or the Committee's
determination shall be binding and conclusive on all Parties, and the Board or
the Committee shall not be liable for any action or determination made in good
faith with respect to this Agreement.
(j)    Source of Funds. Cash amounts payable to Executive under this Agreement
shall be from the general funds of Axalta U.S. and Axalta U.S. shall be the
primary obligor with respect to cash amounts payable to Executive under this
Agreement. Executive's rights to unpaid amounts under this Agreement shall be
solely those of an unsecured creditor of Axalta U.S.
(k)    Expense Reimbursements. Notwithstanding anything to the contrary herein,
in connection with Executive’s termination of employment under this Agreement,
the Company shall reimburse Executive for all reasonable travel and other
expenses incurred prior to such termination of employment under the Company’s
expense reimbursement policy in connection with Executive’s performance of
duties to the Company.
(l)    Consultation with Legal and Financial Advisors. By executing this
Agreement, Executive acknowledges that this Agreement confers significant legal
rights, and may also involve the waiver of rights under other agreements; that
the Company has encouraged Executive to consult with Executive’s personal legal
and financial advisors; and that Executive has had adequate time to consult with
Executive’s advisors before executing this Agreement.
(m)    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
(Signature Page Follows)


THE FOLLOWING PERSONS HAVE READ THE FOREGOING AGREEMENT AND FULLY UNDERSTAND
EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE FOLLOWING PERSONS HAVE
EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.
 
Executive
 
 
Dated:    
By:    
 
Name:    
 
Title:    
 
 
 
 
 
Axalta Coating Systems, Ltd.
 
 
Dated:    
By:    
 
Name:    
 
Title:    
 
 
 
 
 
Axalta Coating Systems, LLC
 
 
Dated:    
By:    
 
Name:    
 
Title:    
 
 
 
For purposes of terminating the Employment Agreement:
Axalta Coating Systems U.S., Inc.
 
 
Dated:    
By:    
 
Name:    
 
Title:    
 
 





EXHIBIT A
GENERAL RELEASE OF CLAIMS
[The language in this Release may change based on legal developments and
evolving best practices; this form is provided as an example of what will be
included in the final Release document.]
Separation Agreement and Release
This Separation Agreement and Release (“Agreement”) is made by and between
________ (“Executive”) and Axalta Coating Systems Ltd., a Bermuda exempted
limited liability company (the “Company” and as the context requires the Company
shall include the Company’s subsidiaries) (collectively, referred to as the
“Parties” or individually referred to as a “Party”). Capitalized terms used but
not defined in this Agreement shall have the meanings set forth in the Executive
Agreement (as defined below).
WHEREAS, the Parties have previously entered into that certain Executive
Restrictive Covenant and Severance Agreement, dated as of ____________, 2015
(the “Executive Agreement”); and
WHEREAS, in connection with Executive’s termination of employment with the
Company or a subsidiary or affiliate of the Company effective ________, 20__,
the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that Executive may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Executive’s employment with or separation from the Company or its subsidiaries
or affiliates but, for the avoidance of doubt, nothing herein will be deemed to
release any rights or remedies in connection with Executive’s ownership of
vested equity securities of the Company or Executive’s right to indemnification
by the Company or any of its affiliates pursuant to contract or applicable law
(collectively, the “Retained Claims”).
NOW, THEREFORE, in consideration of the severance payments described in Section
2 of the Executive Agreement, which, pursuant to the Executive Agreement, are
conditioned on Executive’s execution and non-revocation of this Agreement, and
in consideration of the mutual promises made herein, the Company and Executive
hereby agree as follows:
1.    Severance Payments; Salary and Benefits. The Company agrees to provide
Executive with the severance payments and benefits described in Section
[2(a)/2(b)] of the Executive Agreement, payable at the times set forth in, and
subject to the terms and conditions of, the Executive Agreement. In addition, to
the extent not already paid, and subject to the terms and conditions of the
Executive Agreement, the Company shall pay or provide to Executive all other
payments or benefits described in Section [2(a)/2(b)] of the Executive
Agreement, subject to and in accordance with the terms thereof.
2.    Release of Claims. Executive agrees that, other than with respect to the
Retained Claims, the foregoing consideration represents settlement in full of
all outstanding obligations owed to Executive by the Company any of its
Affiliates, and any of their current and former officers, directors, equity
holders, managers, employees, agents, investors, attorneys, shareholders,
members, administrators, affiliates, benefit plans, plan administrators,
insurers, trustees, divisions, and subsidiaries and predecessor and successor
corporations and assigns (collectively, the “Releasees”). Executive, on his own
behalf and on behalf of any of Executive’s affiliated companies or entities and
any of their respective heirs, family members, executors, agents, and assigns,
other than with respect to the Retained Claims, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, or cause
of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Executive may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement (as defined in
Section 7 below), including, without limitation:
(a)    any and all claims relating to or arising from Executive’s employment or
service relationship with the Company or any of its direct or indirect
subsidiaries or affiliates and the termination of that relationship;
(b)    any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of any common shares or other equity interests of
the Company or any of its affiliates, including, without limitation, any claims
for fraud, misrepresentation, breach of fiduciary duty, breach of duty under
applicable state corporate law, and securities fraud under any state or federal
law;
(c)    any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;
(d)    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Credit
Reporting Act; the Age Discrimination in Employment Act of 1967; the Older
Workers Benefit Protection Act; the Employee Retirement Income Security Act of
1974; the Worker Adjustment and Retraining Notification Act; the Family and
Medical Leave Act; and the Sarbanes-Oxley Act of 2002;
(e)    any and all claims for violation of the federal or any state
constitution;
(f)    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;
(g)    any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by Executive as a result of this Agreement; and
(h)    any and all claims for attorneys’ fees and costs.
Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Executive’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that Executive’s release of claims herein
bars Executive from recovering such monetary relief from the Company or any
Releasee), claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law, claims to
continued participation in certain of the Company’s group benefit plans pursuant
to the terms and conditions of COBRA, claims to any benefit entitlements vested
as the date of separation of Executive’s employment, pursuant to written terms
of any employee benefit plan of the Company or its affiliates and Executive’s
right under applicable law and any Retained Claims. This release further does
not release claims for breach of Section [2(a)/2(b)] of the Executive Agreement.
3.    Acknowledgment of Waiver of Claims under ADEA. Executive understands and
acknowledges that Executive is waiving and releasing any rights Executive may
have under the Age Discrimination in Employment Act of 1967 (“ADEA”), and that
this waiver and release is knowing and voluntary. Executive understands and
agrees that this waiver and release does not apply to any rights or claims that
may arise under the ADEA after the Effective Date of this Agreement. Executive
understands and acknowledges that the consideration given for this waiver and
release is in addition to anything of value to which Executive was already
entitled. Executive further understands and acknowledges that Executive has been
advised by this writing that: (a) Executive should consult with an attorney
prior to executing this Agreement; (b) Executive has 21 days within which to
consider this Agreement; (c) Executive has 7 days following Executive’s
execution of this Agreement to revoke this Agreement pursuant to written notice
to the General Counsel of the Company; (d) this Agreement shall not be effective
until after the revocation period has expired; and (e) nothing in this Agreement
prevents or precludes Executive from challenging or seeking a determination in
good faith of the validity of this waiver under the ADEA, nor does it impose any
condition precedent, penalties, or costs for doing so, unless specifically
authorized by federal law. In the event Executive signs this Agreement and
returns it to the Company in less than the 21 day period identified above,
Executive hereby acknowledges that Executive has freely and voluntarily chosen
to waive the time period allotted for considering this Agreement.
4.    Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.
5.    No Oral Modification. This Agreement may only be amended in a writing
signed by Executive and a duly authorized officer of the Company.
6.    Governing Law; Dispute Resolution. This Agreement shall be subject to the
provisions of Section 9 and Sections 11(d), and (e) of the Executive Agreement.
7.    Effective Date. If Executive has attained or is over the age of 40 as of
the date of Executive’s termination of employment, then each Party has seven
days after that Party signs this Agreement to revoke it and this Agreement will
become effective on the eighth day after Executive signed this Agreement, so
long as it has been signed by the Parties and has not been revoked by either
Party before that date (the “Effective Date”). If Executive has not attained the
age of 40 as of the date of Executive’s termination of employment, then the
“Effective Date” shall be the date on which Executive signs this Agreement.
8.    Voluntary Execution of Agreement. Executive understands and agrees that
Executive executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Executive’s claims against the Company and any of the
other Releasees. Executive acknowledges that: (a) Executive has read this
Agreement; (b) Executive has not relied upon any representations or statements
made by the Company that are not specifically set forth in this Agreement; (c)
Executive has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of his own choice or has elected not to retain
legal counsel; (d) Executive understands the terms and consequences of this
Agreement and of the releases it contains; and (e) Executive is fully aware of
the legal and binding effect of this Agreement.
IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.
Dated: _____________    EXECUTIVE




COMPANY
Dated:
By:
Name:
 
Title:
 








DC\4127354.12